Citation Nr: 0033526	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of exertional syncope due to undiagnosed illness 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


REMAND

The veteran had active duty from August 1971 to august 1974 
and June 1981 to June 1997.

In a written request submitted in December 1999, the 
appellant withdrew all pending appeals except for his claim 
for an increased evaluation for exertional syncope due to 
undiagnosed illness.  A Substantive Appeal may be withdrawn 
in writing any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (b)(1999).  Accordingly, these issues are 
withdrawn. 

The appellant requested a Travel Board hearing in his VA 
Form-9 submitted in December 1998.  This request was 
withdrawn in a VA Form-9 March 1999 that references the issue 
on appeal.  A request for a hearing may be withdrawn by an 
appellant at any time before the date of the hearing.  
38 C.F.R. § 20.702(e).  Accordingly, the Board finds that 
there is no outstanding Travel Board hearing request.

The record contains a conflict in the evidence which must be 
resolved.  In April 1999, Dr. "L" entered a diagnosis of 
history of seizures since 1992.  Other examiners noted that 
the veteran had somatic complaints, a conversion disorder has 
been suggested and in March 1999, there is some indication 
that a focal motor seizure of 30 seconds duration may have 
been observed.  There is some indication that Dilantin has 
been prescribed.  A non-epileptic spell and manipulative 
behavior have been considered.  At this time, the underlying 
nature of the veteran's disability is not known.  It is not 
possible to rate an undiagnosed illness when a diagnosed 
illness may be present.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The veteran should be afforded a period 
of observation and evaluation (O and E) 
for the purpose of determining whether 
the veteran has a seizure disorder, a 
psychiatric disorder manifested by 
syncope or some other disorder.  The 
claims file must be made available to the 
examiners.  It is requested that the 
period of observation and evaluation 
include neurologic and psychiatric 
evaluations.  In particular, the 
examiner(s) should rule in or out a 
seizure disorder or a psychiatric 
disorder as a cause of the veteran's 
complaints of syncope or claimed 
seizures.  If the complaints are not due 
to a neurologic disorder, a psychiatric 
disorder, conversion or manipulation, 
that fact must be clearly established.  
If the complaints are due to the service-
connected undiagnosed illness, the 
severity of the disorder should be 
described.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


